Exhibit 10.1

THE GYMBOREE CORPORATION

500 Howard Street

San Francisco, California 94105

October 3, 2013

Dear Kip:

The purpose of this letter agreement (the “Agreement”) is to set out the terms
of your transition from your current role as President of The Gymboree
Corporation (the “Company”). You will cease to be the Company’s President
effective as of December 31, 2013 (such date, the “First Transition Date”). The
terms on which you will continue to provide services to the Company following
the First Transition Date, initially as an employee and then as an independent
contractor, are as follows:

 

1. Base Salary Through First Transition Date. Subject to your continued
employment through the First Transition Date, you will continue to be paid your
annual base salary at the rate in effect as of the date hereof on the Company’s
regular payroll schedule.

 

2. Annual Bonus for 2013. You will be eligible to receive an annual cash bonus
under the Company’s annual bonus program in respect of the Company’s 2013 fiscal
year with a target amount equal to 100% of your annual base salary as of the
First Transition Date, subject to (i) your continued employment with the Company
through the First Transition Date, and (ii) the Release (as defined below)
becoming effective as described in Section 12 below. Any annual bonus payable to
you in respect of the Company’s 2013 fiscal year shall be paid to you at the
time bonuses are paid to other executives of the Company and in all events prior
to December 31, 2014. For the avoidance of doubt, you will not be eligible for
an annual bonus in respect of the Company’s 2014 fiscal year.

 

3. Creative Advisor and Consulting Services. Subject to your remaining employed
with the Company through the First Transition Date, beginning on January 1, 2014
and continuing through April 30, 2014 (such date, the “Second Transition Date”
and such period, the “Creative Advisor Term”), you will continue to be employed
as a Creative Advisor to the Company. In that role you will perform such
services as are requested by the Company. Subject to your remaining employed
with the Company through the Second Transition Date, beginning on May 1, 2014
and continuing through December 31, 2014 (the “Consulting Term”, and together
with the Creative Advisor Term, the “Term”) you will perform such consulting
services as the Company reasonably requests, subject to the limitations set
forth in Section 8 below (collectively, the “Consulting Services”). You will
determine the method, timing, and means of performing the Consulting Services,
subject to the reasonable requests of the Company. You will devote such business
time as is necessary or desirable to fully perform hereunder.

 

4. Status of Employee Benefits. Following the First Transition Date, you and
your eligible dependents will remain eligible to participate in all employee
benefit plans of the Company that are made available generally to senior
executive officers of the Company, subject to the terms of such plans; provided
that you will not earn vacation or other similar benefits at any time after the
First Transition Date. As of the Second Transition Date, except for any right
you may have to continue your participation and that of your eligible dependents
in the Company’s group medical, dental, and vision plans under the federal law
known as “COBRA”, your participation in all employee benefit plans of the
Company will end in accordance with the terms of those plans. To the extent you
properly elect COBRA continuation coverage, beginning on May 1, 2014, the
Company shall, to the extent permitted under applicable law, reimburse you on a
monthly basis for the full cost of the premiums due for such coverage for a
period that ends on the earlier to occur of (i) expiration or early termination
of COBRA continuation coverage in accordance with the requirements of COBRA, and
(ii) December 31, 2014. In the event the Company’s payment obligations end based
on clause (ii) of the foregoing sentence, you shall be responsible for properly
paying the full cost of the premiums due for any future COBRA continuation
coverage to which you are then entitled.

 

5.

Repurchase of Units. Notwithstanding anything to the contrary in the
Shareholders Agreement dated December 23, 2011 by and among, Gymboree Holding,
Ltd. (“Holding”), Giraffe Holding, Inc., you and certain other parties (the
“Shareholders Agreement”), the parties hereto agree that Holding will repurchase
the 100,008 shares of Class A common stock of Holding, 11,112 shares of Class B
common stock of Holding and 1,166 shares of Class C common stock of Holding
currently held by you (or, if applicable, your Management Call Group (as defined
in the



--------------------------------------------------------------------------------

  Shareholders Agreement)) within 30 days of the latest date set forth on the
signature page hereto for an amount equal to the Fair Market Value (as defined
in the Shareholders Agreement) of such shares. Such repurchase shall be made in
accordance with the procedures set forth in Section 5.2 of the Shareholders
Agreement.

 

6. Treatment of Stock Options. Notwithstanding anything to the contrary in the
Giraffe Holding, Inc. 2010 Equity Incentive Plan (the “Equity Plan”) or any
option agreement thereunder, for purposes of the Equity Plan and all outstanding
options issued to you thereunder (your “Options”), your “Employment” (as defined
in the Equity Plan) will be deemed to terminate, and vesting shall cease with
respect to your Options, as of the First Transition Date. Except as set forth in
the immediately preceding sentence, the terms applicable to your Options shall
remain unchanged.

 

7. Compensation for the Services. During the Term, as full compensation for all
services performed by you for the Company and its affiliates, and subject to
your performance hereunder (including, without limitation, compliance the
restrictive covenants described in Section 5 of the Prior Agreement (as defined
below) as modified by Section 9 below) the Company will pay you compensation at
an annual rate of $192,000 (the “Base Compensation”). During the Creative
Advisor Term, the Base Compensation shall be payable in accordance with the
Company’s regular payroll schedule, subject to your continued service to the
Company through the date of the payment. On the Second Transition Date, you will
receive pay for all work you performed for the Company through your final
payroll period, to the extent not previously paid. During the Consulting Term,
the Base Compensation shall be payable in equal monthly installments, subject to
your continued service to the Company through the date of the payment.

 

8. Relationship of the Parties. It is expressly understood and agreed by you and
the Company that, during the Consulting Term, you shall be an independent
contractor in the performance of each and every part of this Agreement and that
nothing contained in this Agreement is intended, or shall be construed, to
establish an employment, partnership or joint venture relationship between you
and the Company or as constituting the exercise by the Company of control or
direction over the manner or method by which you perform the Consulting
Services. You shall be an agent of the Company only to the extent necessary for
you to perform the Consulting Services. Other than as set forth in the
immediately preceding sentence, you shall have no right, power or authority in
any way to bind the Company or any of its affiliates to the fulfillment of any
condition, contract or obligation or to create any liability binding on the
Company.

 

9. Restrictive Covenants. You hereby acknowledge and agree that you will remain
subject to the restrictive covenants set forth in Section 5 of the letter
agreement, dated as of October 31, 2012 between you and the Company (the “Prior
Agreement”) following the execution of this Agreement; provided that, the
post-employment non-competition, non-solicitation and non-hire periods described
in the Prior Agreement shall commence upon the date you cease performing
services hereunder (rather than upon your termination of employment with the
Company) and shall end on the first anniversary of such date. You further
acknowledge and agree that the Company’s obligation to pay the Base Compensation
pursuant to Section 7 above is expressly conditioned on your compliance with
Section 5 of the Prior Agreement, as modified by this Section 9.

 

10. Return of Documents and Other Property. You agree that upon the termination
of your services to the Company, you will return to the Company any and all
records, documents, materials and information (whether in hardcopy, on
electronic media or otherwise) related to the business (whether present or
otherwise) of the Company and its affiliates, and all keys, access cards, credit
cards, computer hardware and software, telephones and telephone-related
equipment, and all other property of the Company or its affiliates in your
possession or control.

 

11. Withholding. The payments made by the Company under this Agreement will be
reduced by all taxes and other amounts required to be withheld by the Company
under applicable law and all other lawful deductions authorized by you.

 

12. Release of Claims. As soon as reasonably practicable following the First
Transition Date, you will sign a general release of claims (the “Release”) in
the form attached hereto as Exhibit A. You will be given 21 days to consider the
Release and the Release will take effect on the eighth day following the date of
your signing, provided you do not timely revoke it by providing written notice
to the Company. The payment due under Section 2 of this Agreement is expressly
conditioned on the Release becoming effective within 60 days of the First
Transition Date.

 

13. Miscellaneous.

 

  a.

Merger Clause; Severability. This Agreement contains the entire agreement
between you and the Company, and supersedes all prior and contemporaneous
communications, agreements and understandings, whether written or oral, with
respect to your employment and the termination thereof,

 

49



--------------------------------------------------------------------------------

  including, without limitation, the severance provisions contained in Section 4
of the Prior Agreement, and your consulting arrangement with the Company;
provided that the Prior Agreement, unless earlier terminated, shall remain in
effect through the First Transition Date at which point it shall immediately
terminate in full (other than Section 5 of the Prior Agreement, as modified by
Section 9 above, which shall survive the First Transition Date). In the event
that your employment with the Company terminates prior to the First Transition
Date, this Agreement shall terminate immediately and become null and void in all
respects. This Agreement shall not be construed strictly for or against you, the
Company, Holding or any released party described in the Release. The provisions
of this Agreement are severable, which means that if any provision is held to be
invalid or unenforceable, it shall not affect the validity or enforceability of
any other provision.

 

  b. Amendment; Headings. This Agreement may not be modified or amended, and no
breach will be deemed to be waived, unless agreed to in writing by you and the
Company. The captions and headings in this Agreement are for convenience only,
and in no way define or describe the scope or content of any provision of this
Agreement.

 

  c. Continued Performance. The obligations of the Company to make payments to
you and to provide you with benefits under this Agreement are expressly
conditioned upon your continued full performance of your obligations under this
Agreement. Nothing in this Agreement shall give you the right to continue as an
employee or other service provider of the Company or any of its affiliates.

 

  d. Governing Law and Venue. This Agreement is governed by the laws of the
state of Delaware. The parties agree that Delaware courts shall have exclusive
jurisdiction and venue over any claim made by any of the parties hereunder. The
parties further agree that the Delaware courts have personal jurisdiction over
the parties to this Agreement.

[The remainder of this page is left intentionally blank.]

 

50



--------------------------------------------------------------------------------

If the terms of this Agreement are acceptable to you, please promptly sign, date
and return it to the General Counsel of the Company.

 

The Gymboree Corporation      Gymboree Holding, Ltd. By:  

/s/ Mark Breitbard

     By:  

/s/ Mark Breitbard

Mark Breitbard      Mark Breitbard Its: Chief Executive Officer      Its:
Director Date: October 3, 2013      Date: October 3, 2013 Giraffe Holding, Inc.
       By:  

/s/ Mark Breitbard

       Mark Breitbard        Its: Chief Executive Officer        Date:
October 3, 2013        Accepted and Agreed:       

/s/ Kip Garcia

       Kip Garcia        Date: October 3, 2013       



--------------------------------------------------------------------------------

Exhibit A

Release of Claims

In exchange for the opportunity to earn an annual bonus as set forth in
Section 2 of the letter agreement between you, The Gymboree Corporation (the
“Company”) and Gymboree Holding, Ltd., dated October 1, 2013 (the “Agreement”),
and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, on your own behalf and that of your heirs,
executives, administrators, beneficiaries, personal representatives and assigns,
you, KIP GARCIA, agree that this release of claims (this “Release”) shall be in
complete and final settlement of any and all causes of action, rights and
claims, whether known or unknown, that you have had in the past, now have, or
might now have, in any way related to, connected with or arising out of your
employment or its termination or relating to employment discrimination claims
(including claims of race or sex discrimination and/or sexual harassment, and/or
age) and/or retaliation under Title VII of the Civil Rights Act of 1964, the
Civil Rights Act of 1991, 42 U.S.C. § 1981, the Age Discrimination in Employment
Act, 29 U.S.C. § 626 (ADEA), the Genetic Information Nondiscrimination Act of
2008, and all employment discrimination claims arising under any similar state
and local laws, disputed wages, or claims for any back wages or overtime, claims
for benefits (including any and all of employee benefit, fringe benefit, stock
benefit, or severance-related programs, arrangements, and plans), claims for
paid leave, and including claims under the Fair Labor Standards Act or the Equal
Pay Act, the WARN Act, the Employee Retirement Income Security Act of 1974
(ERISA), and any similar state and local laws, disability discrimination claims
under the Americans with Disabilities Act, and applicable state and local laws,
wrongful discharge and/or breach of contract claims, claims arising under the
Family & Medical Leave Act, tort claims, including invasion of privacy,
defamation, fraud, and infliction of emotional distress and any similar state
and local laws, and/or any other federal, state or local laws, regulations or
other requirement, and you hereby release and forever discharge the Company, its
subsidiaries, affiliates and any direct or indirect parent (including but not
limited to Giraffe Holding, Inc. and Gymboree Holding, Ltd.) or controlling
companies and its subsidiaries and affiliates and all of their past, present,
and future officers, directors, trustees, shareholders, employees, employee
benefit plans, agents, general and limited partners, members, managers, joint
venturers, investors, representatives, successors and assigns, and all others
connected with any of them, both individually and in their official capacities,
from any and all such causes of action, rights and claims. Further, you
represent and warrant that you have not filed any such claim to date, nor have
you assigned any such claim to any other person or entity.

This Release creates legally binding obligations, and the Company therefore
advises you to consult an attorney before signing it. In signing this Release,
you give the Company assurance that you have signed it voluntarily and with a
full understanding of its terms; that you have had sufficient opportunity,
before signing this Release, to consider its terms and to consult with an
attorney, if you wished to do so; and that, in signing this Agreement, you have
not relied on any promises or representations, express or implied, from the
Company or any of its affiliates.



--------------------------------------------------------------------------------

If the terms of this Release are acceptable to you, you must sign, date and
return it to the General Counsel of the Company within 21 days of the date you
receive it. You may revoke this Release at any time during the seven-day period
immediately following the date of your signing by written notice of such
revocation to the undersigned. If you do not revoke it, then, at the expiration
of that seven-day period, this Release will take effect as a legally binding
agreement between you and the Company on the basis set forth above.

THIS RELEASE MUST BE SIGNED AND DELIVERED TO THE GENERAL COUNSEL OF THE GYMBOREE
CORPORATION BY THE DEADLINE IN THE IMMEDIATELY PRECEDING PARAGRAPH IN ORDER FOR
YOU TO RECEIVE THE PAYMENT DESCRIBED IN SECTION 2 OF THE AGREEMENT. YOU MAY NOT
SIGN THIS RELEASE BEFORE THE FIRST TRANSITION DATE (AS DEFINED IN THE
AGREEMENT).

Accepted and Agreed:

 

 

Kip Garcia

Date:

 

 